DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-095175, filed on 05/11/2016.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (U.S. 2013/0035549) in view of Li (CN 1844534) (as stated on the IDS).
Regarding claim 1, Abe teaches an endoscope device (Fig. 1) comprising:  an insertion part (1) configured to be inserted into an examination subject; an outer coat tube (7) disposed at an outer circumferential portion of the insertion part; a fixing member (10) at least a part of which is inserted into the outer coat tube, the fixing member being in contact with an inner circumferential surface of the outer coat tube; a tight binding thread (12) wound around the outer coat tube and configured to fix the outer coat tube to the fixing member; and a resin layer (13) formed on the outer coat tube to cover the tight binding thread.  The adhesive disclosed by Abe has the same use as the resin disclosed in the instant application.  What Abe does not teach is the tight binding thread being made flat in a state in which at least a void of a central portion of the tight binding thread in a radial direction is pressed to be flattened, and the tight binding thread being wound such that a longitudinal surface in a flat cross section of the tight binding thread is in contact with an outer circumferential surface of the outer coat tube.  
However, Li teaches a hollow net wire which is made flat by winding it.  Although the process of the wire is not flattened by being pressed in a radial direction, the result 
Regarding claim 2, Li teaches tight binding thread is a tubular net-like body.
Regarding claim 3, Li teaches a net-like body and Abe teaches a thread that is obtained by binding, weaving, or twisting by a plurality of threads (para 53).  The limitation of braided thread is taught by Abe as a braid with two strands is created by twisting.  Also braided thread is a common type of binding thread.  Therefore it would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use a braided thread.
	Regarding claim 4, Abe teaches a tight binding thread including a fiber formed of at least one resin selected from an aramid resin, a polyarylate resin, and a polyester resin (para 53).
Regarding claim 5, Li teaches a lengthwise width of a flattened shape in a cross section perpendicular to a winding direction is no less than twice and no more than four times a lateral width of the flattened shape when wound around a node (para 18).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (U.S. 2013/0035549) in view of Li (CN 1844534) in further view of Hosoi (JP 2005021243)
Regarding claim 6, Abe teaches tight binding thread is formed by winding a silk thread (para 9).  Although, the limitation of the thickness, which is a lateral width of a 
However, Hosoi teaches an outer cover which is 0.3mm thick (para 86).  For the purposes of not having the thread stick out beyond the sleeve to reduce discomfort for the patient the thickness of the flattened thread would need to be less than 0.3mm.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the thickness of the flattened thread be less than 0.3mm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL ROTH whose telephone number is (571)272-4481.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.R./           Examiner, Art Unit 3795                                                                                                                                                                                             
/ALEXANDRA L NEWTON/           Primary Examiner, Art Unit 3795